Citation Nr: 1241834	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a clam for service connection for an eye disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an increased rating for degeneration of the medial meniscus and residuals of an anterior collateral ligament tear of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on inactive duty for training from October 1979 to February 1980, with additional periods of active duty for training and inactive duty training with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claims for service connection for bilateral hearing loss and an eye disability, denied service connection for a low back disability, and denied an increased rating for a left knee disability.

The issues of entitlement to service connection for bilateral hearing loss and a low back disability, and for an increased rating for degeneration of the medial meniscus and residuals of an anterior collateral ligament tear of the left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied the claim for service connection for an eye disability.  The Veteran was notified of that decision and of his right to appeal but did not file a timely appeal. 

2.  The evidence added to the record since the September 2005 decision is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection for an eye disability, and is does not create a reasonable possibility of an allowance of the claim. 

3.  In a September 2005 rating decision, the RO denied the claim for service connection for bilateral hearing loss.  The Veteran was notified of that decision and of his right to appeal but did not file a timely appeal. 

4.  The evidence added to the record since the September 2005 decision is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for bilateral hearing loss, and creates a reasonable possibility of an allowance of the claim. 


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service connection for an eye disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012). 

2.  The evidence received since the September 2005 rating decision is not new and material to reopen the Veteran's claim for service connection for an eye disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

3.  The September 2005 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012). 

4.  The evidence received since the September 2005 rating decision is new and material to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA)and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a May 2008 letter, sent prior to the initial unfavorable AOJ decision issued in December 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. 

The May 2008 letter advised him that his claim was previously denied, with notification sent in September 2005.  He was notified that the eye disability claim was denied because there was no nexus to service.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The May 2008 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the May 2008 letter complied with the notice requirements as articulated in Kent, supra. 

Additionally, the May 2008 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  Despite the Veteran's representative's contentions, the Board finds no indication that National Guard service treatment records remain outstanding.  The Board notes that although there was a service treatment record written in Spanish, that same record was translated to English while the Veteran was in service and that translated document is located in the claims file.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board notes that although on remand the Veteran's active service dates are to be verified, such does not prejudice the Veteran in denying his new and material evidence claim because service dates were not an element of the claim relevant to the issue of whether new and material evidence had been submitted.  Thus, service verification would not benefit the Veteran with regard to that claim.  The Board has reviewed the Veteran's Virtual VA claims file and notes no other records to associate with the claims file.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The RO denied the Veteran's claims of entitlement to service connection for an eye disability and for bilateral hearing loss in a September 2005 rating decision.  The Veteran did not appeal the decisions and they are final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1103. 

Although the RO determined in a December 2008 rating decision that new and material evidence sufficient to reopen the claims had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

With regard to the claim for service connection for an eye disability, at the time of the prior denial, the Veteran submitted service treatment records showing that in May 2001 he had irritated his eyes when a compressor he was installing exploded in his face.  In September 2005, a VA examiner concluded that the Veteran's current eye disabilities, refractive error, mild dry eye, cataracts, and floaters, were not related to the service incident but were rather due to the process of aging.  Thus, in September 2005, the RO denied the claim.

With regard to the claim for service connection for bilateral hearing loss, in April 2005, the Veteran stated that working in artillery throughout many years of service caused his hearing loss.  However, he submitted no evidence of a diagnosis of hearing loss and the VA treatment records did not show such a diagnosis.  Thus, in September 2005, the RO denied the claim.

The claims of entitlement to service connection for an eye disability and for bilateral hearing loss may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claims in May 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA treatment records, a VA examination with regard to the eye disability claim, and the Veteran's own statements, as described above. 

In support of his application to reopen the claim for service connection for an eye disability, the Veteran submitted a statement claiming that his eye disability was related to service, which is cumulative to his previous claims.  New VA records, while demonstrating that the Veteran has an ongoing dry eye and refractive error, do not demonstrate that the Veteran's current eye disability was related to his service or had its onset in service, or that there was an additional superimposed injury related to the refractive error.  They additionally do not demonstrate any new eye disability that might be related to the service injury.  Therefore, as those necessary elements to substantiate a claim for service connection have not been presented, the Board finds that material evidence has not been received to substantiate the Veteran's claim. 

The new evidence of record is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to demonstrate that the Veteran's eye disability had its onset in service or began shortly after service.  The newly submitted evidence of record, while showing continuing diagnoses of the same eye disabilities, still fails to show that the Veteran's eye disability began in service or shortly after service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There were two unproven elements, that of evidence of a chronic eye disability in service, as well as a medical nexus between the current disability and service, and neither of those elements were proved. Thus, in this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

However, with regard to the claim for service connection for bilateral hearing loss, the Board finds that new and material evidence has been received to reopen the claim.  Significantly, unlike at the time of the previous decision in September 2005, there is now evidence of a current diagnosis of hearing loss, with hearing loss in the left ear meeting VA's requirement for consideration as a disability.  This new evidence was not previously before a decision maker and provides a reasonable possibility of allowance of the claim.  Thus, the claim for service connection for bilateral hearing loss is reopened. 


ORDER

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for an eye disability is denied.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is allowed.


REMAND

All of the Veteran's periods of active duty for training and inactive duty for training should be verified.

With regard to the claim for service connection for bilateral hearing loss, the Veteran contends that his hearing loss was caused by exposure to artillery while in service.  The service treatment records reflect changes in the Veteran's left ear hearing at 4000 hertz.  Specifically, on May 1979 enlistment examination, the Veteran's hearing was 15 at 4000 hertz.  Examinations conducted while in the Army National Guard reflect that in March 1996, his hearing was at 30 decibels at 4000 hertz.  In December 2003, his hearing was at 40 decibels at 4000 hertz.  In September 2006, he checked "yes" to experiencing hearing loss.  Treatment records reflect that in at least July 2010, the Veteran carried a diagnosis of bilateral hearing loss, however, only his left ear met the criteria as a disability for VA purposes.  It is unclear whether the Veteran's current left ear or bilateral hearing loss was caused by his active duty for training, or injury during inactive duty for training.  

With regard to the claim for service connection for a low back disability, the Veteran contends that his low back disability was caused by the heavy lifting that he accomplished throughout his service.  However, the service treatment records are negative for any complaints, diagnosis, or treatment for a low back disability.  Post-service treatment records, including dated in April 2008, reflect a diagnosis of degenerative arthritis of the spine.  The Board finds that the Veteran is credible to state that his in-service duties placed stress on his low back, leading to low back symptoms.  He is not, however, competent to link his current degenerative arthritis to his reported service symptoms.  Thus, a VA examination and opinion is necessary in this case.

With regard to the claim for an increased rating for a left knee disability, the Veteran's most recent VA examination was conducted in May 2008, over four years ago.  In light of the remand requesting an orthopedic examination of the low back, and the time that has passed since the remote 2008 examination, the Board finds that the current severity of the left knee should also be assessed in order to fairly decide the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of active duty for training and inactive duty for training with the National Personnel Records Center, or other appropriate service agency, to include requesting the Veteran's DD-214(s), retirement point credits (other than those already of record), or other source.

2.  After the above-referenced development has been completed, schedule the Veteran for a VA examination to determine whether the Veteran's bilateral hearing loss was caused or aggravated by the Veteran's service, specifically, the reported artillery fire during training.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner shoulder provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current bilateral hearing loss was caused by his active duty for training or injury during inactive duty for training, to include as due to artillery fire.  The examiner should take into account the loss at 4000 hertz shown in the service treatment records, as well as the nature of the Veteran's National Guard service.

3.  Schedule the Veteran for a VA examination to determine whether his low back disability was caused or aggravated by his service, specifically, the reported heavy lifting while in service.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner shoulder provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current low back disability was caused by his active duty for training or injury during inactive duty for training.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's left knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Describe the current severity of the Veteran's service-connected left knee disability including range of motion testing, pain and functional loss on repetitive motion, and testing for subluxation and instability.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for bilateral hearing loss and a low back disability and his claim for an increased rating for a left knee disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


